
	
		III
		111th CONGRESS
		1st Session
		S. RES. 70
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Durbin (for himself,
			 Mr. Voinovich, Mrs. Feinstein, Mr.
			 Byrd, and Mr. Martinez)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 11, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the people of the Republic
		  of Lithuania on the 1000th anniversary of Lithuania and celebrating the rich
		  history of Lithuania.
	
	
		Whereas the name Lithuania first appeared
			 in European records in the year 1009, when it was mentioned in the German
			 manuscript Annals of Quedlinburg;
		Whereas Duke Mindaugas united various Baltic tribes and
			 established the state of Lithuania during the period between 1236 and
			 1263;
		Whereas, by the end of the 14th century, Lithuania was the
			 largest country in Europe, encompassing territory from the Baltic Sea to the
			 Black Sea;
		Whereas Vilnius University was founded in 1579 and
			 remained the easternmost university in Europe for 200 years;
		Whereas the February 16, 1918 Act of Independence of
			 Lithuania led to the establishment of Lithuania as a sovereign and democratic
			 state;
		Whereas, under the cover of the Molotov-Ribbentrop Pact,
			 on June 17, 1940, Latvia, Estonia and Lithuania were forcibly incorporated into
			 the Soviet Union in violation of pre-existing peace treaties;
		Whereas, during 50 years of Soviet occupation of the
			 Baltic states, Congress strongly, consistently, and on a bipartisan basis
			 refused to legally recognize the incorporation of Latvia, Estonia, and
			 Lithuania by the Soviet Union;
		Whereas, on March 11, 1990, the Republic of Lithuania was
			 restored and Lithuania became the first Soviet republic to declare
			 independence;
		Whereas on September 2, 1991, the United States Government
			 formally recognized Lithuania as an independent and sovereign nation;
		Whereas Lithuania has successfully developed into a free
			 and democratic country, with a free market economy and respect for the rule of
			 law;
		Whereas Lithuania is a full and responsible member of the
			 United Nations, the Organization for Security and Cooperation in Europe, the
			 European Union, and the North Atlantic Treaty Organization;
		Whereas in 2007, the United States Government and the
			 Government of Lithuania celebrated 85 years of continuous diplomatic
			 relations;
		Whereas the United States Government welcomes and
			 appreciates efforts by the Government of Lithuania to maintain international
			 peace and stability in Europe and around the world by contributing to
			 international civilian and military operations in Afghanistan, Iraq, Bosnia,
			 Kosovo, and Georgia; and
		Whereas Lithuania is a strong and loyal ally of the United
			 States, and the people of Lithuania share common values with the people of the
			 United States: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 people of the Republic of Lithuania on the occasion of the 1000th anniversary
			 of Lithuania;
			(2)commends the
			 Government of Lithuania for its success in implementing political and economic
			 reforms, for establishing political, religious, and economic freedom, and for
			 its commitment to human rights; and
			(3)recognizes the
			 close and enduring relationship between the United States Government and the
			 Government of Lithuania.
			
